 LOCAL 933, UAW223Local 933,United Automobile,Aerospace and Agricul-tural Implement Workers of America(UAW)andMarilyn S. MosierandRuby KromLocal 1, Office and Professional Employees Interna-tionalUnion,AFL-CIO,andMarilyn S. MosierandRubyKrom.Cases25-CA-3594,25-CA-3594-2,25-CA-3822, 25-CB-941, and25-CB-1005September20, 1971DECISION AND ORDERBY CHAIRMANMILLER ANDMEMBERSFANNING ANDJENKINSed Order of the Trial Examiner and hereby orders thattheRespondents,Local 933,United Automobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW), its officers,agents, successors, andassigns, and Local 1, Office and Professional Employ-ees InternationalUnion,AFL-CIO,itsofficers,agents, and representatives,shall take the action setforth in the Trial Examiner's recommended Order.iThe General Counsel has excepted to certain credibility findings madeby the TrialExaminer It is the Board's establishedpolicy notto overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C.A 3). We have carefully examined the record andfind no basis for reversing his findingsTRIAL EXAMINER'S DECISIONOn March 30,1971,TrialExaminer James M.Fitzpatrick issued his Decision in the above-entitledproceeding,finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices and recommendingthat theycease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision.The Trial Examiner further found that the Respon-dents had not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat the complaint be dismissed with respect to thoseallegations.Thereafter,theGeneral Counsel filedlimited exceptions and a supporting brief;Respon-dent Local 1, Office and Professional EmployeesInternationalUnion, AFL-CIO,filed cross-excep-tions and a brief in support thereof and in oppositionto the General Counsel's exceptions;and RespondentLocal933,UnitedAutomobile,Aerospace andAgricultural Implement Workersof America (UAW),filed a brief in opposition to the General Counsel'sbrief in support of exceptionsto the TrialExaminer'sDecision.Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this proceeding,and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-STATEMENT OF THE CASEJAMES M. FITZPATRICK, Trial Examiner: These consoli-dated proceedings under Section 10(b) of the NationalLabor Relations Act, as amended (the Act), apse fromcharges filed by Marilyn S. Mosier and Ruby Krom, bothindividuals, against Local 933, United Automobile, Aeros-pace and Agricultural Implement Workers of America(UAW), and Local 1, Office and Professional EmployeesInternationalUnion, AFL-CIO, herein called Local 933and Local 1, respectively, and collectively called Respon-dents. Based on charges filed by Mosier on December 10,1969, the Regional Director for Region 25 on January 30,1970, issued the initial complaint (25-CA-3594) allegingviolations of Section 8(a)(1) and (3) of the Act by Local 933.Based on further charges filed by Mosier on April 3, 1970 afurther complaint (25-CB-941) issued April 6 allegingviolationsofSection 8(b)(1)(A) and (2) by Local 1.Pursuant to charges filed by Krom on April 27 (amendedon May 8) a further complaint (25-CA-3594-2) issued onMay 8 alleging violations of Section 8(a)(1), (3), and (4) byLocal 933. Respondents filed answers denying the commis-sion of unfair labor practices. A hearing was held atIndianapolis, Indiana, on May 27 and 28 and June 1, 1970.Before decision in those mattersMosier filed furthercharges on June 11 and 29 (amended July 20 and 22)pursuant to which a further complaint (25-CA-3822 and25-CB-1005) issued July 30 alleging further violations ofSection 8(a)(1), (3), and (4) by Local 933 and of Section8(b)(1)(A) by Local 1. Respondents also filed answersdenying the unfair labor practices alleged in this complaint.Itwas consolidated with the prior cases and a furtherhearingwas held thereon at Indianapolis, Indiana, onOctober 13, 14, 26, and 27, 1970.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the General Counseland Respondents, I make the following:FINDINGS OF FACTI.THEOPERATIONS OF RESPONDENT EMPLOYERLocal 933, the employer involved herein, is a local labororganization chartered by and affiliated with the United193 NLRB No. 34 224DECISIONS OF NATIONALLABOR RELATIONS BOARDAutomobile, Aerospace and Agricultural Implement Work-ers of America, an international labor organization, hereincalled UAW. Pursuant to the constitution and bylaws ofUAW, Local 933 exercises the powers and privileges of alocal union affiliated with it involving matters of generalinterest and welfare for members of Local 933 and as anaffiliate of UAW is an integral part of a multistate labororganization comprising UAW and its numerous affiliatedlocals.Local 933 maintains its office and place of business inIndianapolis, Indiana. As a local union it represents forpurposes of collective bargaining approximately 9,000employees of Allison Division of General Motors Corpora-tion, an employer engaged in interstate commerce, withwhich it has a collective-bargaining agreement. During thepast year it has remitted per capita taxes for its membersdirectly to UAW in Detroit, Michigan, in an amount inexcess of $100,000. During the same period UAW hasreceived at Detroit, Michigan from Local 933 and otheraffiliated localunions per capita taxes in excess of$1,000,000 which have been remitted to it across state lines.Local 933's affairs are handled by its elected officersincluding,inter alros,the president, financial secretary andtreasurer (which are full-time positions), first and secondvice presidents, and recording secretary (which are part-time positions), and by a chairman of the bargainingcommittee (who is part-time and not elected).' To assist inthe operation of the office, Local 933 has employed a staffof five secretaries and twojanitors.211.THERESPONDENT UNIONLocal I, the Union involved herein, is a labor organiza-tion whichadmitstomembership employees of Local 933,among others. It currently has about 125 members. It is theexclusiverepresentative for the purpose of collectivebargainingof the employees at the Indianapolis office ofLocal 933.3They were initially represented by Local IndustrialUnion No. 1805, chartered in 1952. In or about 1959 Local1805merged with Respondent Local I which as thesurviving labor organization has since represented theemployees.Since atleast 1958 Local 933 has had successivecollective-bargaining agreements with either Local 1 or itspredecessor Local 1805.VirtuallyallLocal I representation of Local 933employees for the past 3 years has been handled by FrancesBick, financialsecretary of Local I As financial secretaryshe ispaid $40 per month. She had been the president of thepredecessorLocal 1805, and for all but 4 years since 1952has been chairman of the bargaining committee of eitherLocal 1805 or its successor Local 1. According to her shehas handled all representative functions for employees ofLocal 933 including all employee grievances and allcontractnegotiations.IAt the time of the hearings herein the incumbent in these positionswere president,James Patterson, first vice president, Arthur Sam Murray,second vice president, Eugene Crawley, financial secretary and treasurer,A C. Coleman, recording secretary Catherine Milliken, and chairman ofbargaining committee,Earl Coleman2At the time of the initial charges herein these employees were PhyllisBecker, secretaryto the president, Emma Lou Calvert, secretary toIt is not clear whether anyone ever acted as a unionsteward at the Local 933 office. Bick claims there never wasa union steward and that she performed these functions,this despite provisions in Local is constitution and bylawsallowing for stewards. Some years ago Hazel Redenbacher,senior employee in the Local 933 office, was designated"group leader" in which capacity she exercised at leastsome of the functions normally associated with unionstewards.Thus she acted as a conduit between theemployees and Bick, calling Bick when she was needed,channeling grievances to her, transmitting meeting noticesfrom Bick to the employees, and, in preparation forcontract negotiations, collecting and transmitting to Bicknew proposals desired by the employees as a group.Redenbacher testified she has been less active in recentyears. Although she was not referred to as steward, at leastone Local 933 employee, Emma Lou Calvert, thought ofher as the incumbent steward.Since 1952 Bick's full-time employment has been as asecretary in the Indianapolis office of UAW Local 23, asister local of Respondent Local 933. In this job she issecretary to the chairman of their shop committee,performing required secretarial work for all grievances atevery step of the Local 23 grievance process.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues Posed by the PleadingsPresented here are questions whether Local 933 as anemployer committed independent violations of Section8(a)(1) of the Act about November 25, 1969, by the conductof its president in,inter aha,forcibly taking from employeeMosier a petition relating to the internal affairs of Local 1,causing copies to be made thereof for the use of Local 933,coercing other employees to remove their names therefrom,and instructing employees they could not circulate thepetition;on January 15, 1970, threatening Local 933employees with discharge and other reprisals for engagingin union activities or for giving testimony under the Act;and on June 10, 1970, through its second vice president alsothreatening employees with discharge and other reprisalsfor engaging in union activities or for filing charges orgiving testimony under the Act.Section 8(a)(3) issues posed are whether Local 933temporarily suspendedMosier on November 25, 1969,because she circulated the above-described petition andengaged in union activity. Section 8(a)(3) and (4) issuesposed are whether Local 933, because Mosier and Kromengaged in union activity and filed charges and gavetestimony under the Act, discharged or laid them off onJanuary 15, 1970, recalled but refused to reinstate Krom thefollowing day but did not recall or reinstate Mosier, onApril 24, 1970, again laid off Krom and thereafter failed torecall her, on June 10, 1970, again discharged Mosier andthereafter failed to recall, reemploy, or reinstate her, andchairman of the bargainingcommittee,HazelRedenbacher,MarilynMosier and Ruby Krom, secretaries in the officeof the financial secretaryand treasurer, and John Golioday and William Lovins, both JanitorsJThe bargaining unit which is admittedly appropriate for the purposesof Section 9(b) of the Actconsists of all clericalemployees and janitorsemployed at Local 933'sIndianapolisoffice, exclusiveof all professionalemployees, guards, and supervisors as defined in the Act LOCAL933,UAW225also on June 10 refused to recall, reemploy, or reinstateKrom until July 27 when it recalled but did not reinstateher.This issues with respect to Local I are whether it violatedSection8(b)(1)(A) and (2) by arbitrarily refusing to processa grievance of Mosier on December 8, 1969, and of Mosierand Krom on June12,1970,and attempting in itsbargaining with Local 933 on January 29, February 2, 3,and 4,and March2, 1970,to change job classifications,which would result in lower pay for Mosier and Krom, andreduce leave of absence and paid absence allowances foremployees with less than 5 years seniority (which wouldinclude both Mosier and Krom), all because Mosier soughtto become a union steward in Local 1,opposed the policiesof Local I and its incumbent official Bick, filed charges andgave testimony underthe Act,and because Krom assistedher.B.BackgroundAs indicated above, Local 933 is a large local. Its historyhas been marked by bitter intraorganizational feuding forcontrol of its elective offices. This case is immersed in thatpolitical feuding.When Charging Party Mosier was hired on January 19,1967, there were already three secretaries in the Local 933office,PhyllisBecker,Emma Lou Calvert, and HazelRedenbacher, who had been employed there for manyyears.Mosier was hired by John V. Loudermilk, thenpresidentofLocal 933 and her brother-in-law.Sheunderstood she was hired as a secretary. She performedsome secretarial work.But she replaced a retiring employeewho had been classified as a record clerk.The then extantcollective-bargaining agreement between Local 933 andLocal I representing the employees provided for twoclassificationsof clerical employees,record clerk andsecretary,the secretary classification receiving a slightlyhigherwage rate. The agreement also provided forprogressivewage increases based on tenure.However,Mosier was hired at the same wage rate as the othersecretaries who were doing secretarial work and who hadthrough the years progressed by seniority through the wagestructure to the highest rate.The older employees,particularlyCalvert and Becker, resented the fact thatMosier wasnewly employed at the top rate Calvert voicedthis resentment to the then Local 933 president Loudermilkand to Bick,but no changes were made. Charging PartyKrom was hired as a secretary on August 9, 1967, also byLoudermilk and at the top rate She performed the sameworkasMosier.Theywere assignedto the office of thefinancial secretary and treasurer,a position held then andnow by A. C. Coleman. The seniorclerical inthat officewas Hazel Redenbacher. A few days after she was hiredKrom asked Redenbacher if the office help had a unionsteward.Redenbacher answered no, that she had beenseveral years earlier but had given it up. Thereafter Kromtalked to her several times about having a steward butRedenbacher replied they did not need one, that Bickwould take care of them.In February 1968 Local I and Local 933 negotiated a new2-year contract covering the office employees. In thenegotiations Loudermilk as the incumbent president ofLocal 933 insisted upon a single classification of secretaryfor clericals.The parties agreed and the new collective-bargaining agreement which went into effect February 27,1968,contained a classification of secretary but noclassification of record clerk.On May 18, 1969,following a bitter campaign and anelection on May 1 and 7,a new administration took controlofmost of the principal offices of Local 933. Loudermilkwas voted out as president and James Patterson was votedin as the new president along with a slate of several othernew officers. An exception to the new look was A. C.Coleman who was reelected financial secretary andtreasurer.As might be expected following the defeat of the manwho had hired them,Mosier and Krom were apprehensiveabout the security of theirjobs. This was particularly true ofMosier because of her relationship to Loudermilk and herapprehension was heightened by Patterson's conduct. At aget acquainted meeting with the other officers and theemployees a few days after taking office,Patterson,according to his own testimony, looked directly at Mosierand stated,"Iwould liketo tryto get along over here, runtheUnion, that I was president now, and not JohnLoudermilk,he had Just been defeated and that's the way itwas going to be over here,because I felt like I had to makethat statement with his sister-in-law in the Union hall." Healso admitted that a few days later he questioned her oldpay vouchers,asking her if she had not used up all her sickleave.He directed Redenbacher to pull out all Mosier's payvouchers for a year back.He then took these to his ownoffice for detailed examinations but took no action againsther based on them.A few monthslater,in early autumn 1969, Pattersonagain called the employee into his office together with EarlColeman(chairman of the Local 933 bargaining commit-tee) and A.C. Coleman(financial secretary and treasurer ofLocal 933)and announced that in the interest of efficiencythe employees,with the exception of Redenbacher, werebeing reassigned to differentjobs.Although historically theemployees were not moved around, Becker,who up to thenhad been the president's secretary,and Calvert,who hadbeen secretary to Earl Coleman and who testified that inher 18 years at Local 933 she had never before beenreassigned, were thenceforth to work with A. C. Coleman.Krom was to be Patterson's secretary and Mosier EarlColeman's.Krom expresseddoubt thatshe could performthe required duties of the new assignment.According toPatterson's testimony Earl Coleman advised Mosier that hewould expect her to learn the duties in his office "in areasonable length of time," that he would have Calvert giveher a list "of what she was supposed to do,and if she wasn'table to perform the job in that length of time that she wouldbe sent back to my(Patterson's) office for reassignment onwhatever I wanted to do with her."From this I find thatMosier reasonably inferred that she risked being fired if shefailed.A. C. Colemanobjected that the transfers would bedisruptive of operations in the financial office.As a resultPatterson reconsidered and left the employees in their oldjobs.Because of Patterson'sattitudeMosier called Bick onseveral occasions during the autumn to complain that he 226DECISIONS OF NATIONALLABOR RELATIONS BOARDwas calling meetingsin which he would harass her. Bicktook no action.Instead she advised that she could donothing about his calling meetings,and that when Mosierfelt she was being threatenedwith disciplinaryaction sheshould ask Patterson if she was being reprimanded, and ifhe repliedthatshe was then Bick had a right to be presentand Mosiershouldat that time ask for her representation.Mosier also suggested to Bick that a union steward wasneeded atthe Local 933office.Bick disagreed,saying asteward was not needed,and thatshe (Bick)could handlethe problems.C.ThePetitionfor StewardShortly after Patterson's abortive move to reassign theoffice help,Mosier, Krom, and the two janitors Gollodayand Lovins talked the situation over during working hoursand concluded they needed a union steward on the spot.Uncertain as to how to proceed, Mosier called Local Irecording secretary Jane Peggs and received from herinstructionson what to do. On November 24 shortly after 4p.m. Mosier prepared and circulated a typewritten petitionselecting herself as steward.She,Krom,and the twojanitors then signed it.Becker,Patterson's secretary,declined to sign saying itwas illegal.She then told Patterson that Mosier had beenchosen steward. He proceeded to question the two Janitorswho were about to leave for the day, asking them if theyhad signed the petition.Theyadmitted they had. Pattersonwanted to know when, and, after learning that they hadsigned between 3:30 and 4 p.m., he commented, "That'swhen I am paying the bill. Is this legal or illegal, boys?"The following morning, November 25, Mosier made axeroxcopy of hersteward petition,including the signaturesthereon,and asked Calvert, secretary of Local 933'sbargaining chairman Earl Coleman, to sign. Calvertrefused.She and Mosier got into an argument regarding thepropriety of the petition, Calvert contending that Reden-bacher was steward and the petition was illegal.Itwas anoisy argument and Patterson came down the hall toinquire what was going on. Calvert offered the explanationthatMosier had just appointed herself steward, that theywere arguing because Calvert said it was illegal.Mosier washolding the copy of the petition in her hand. Pattersonasked to see it. She declined,claiming it was a union affairand not his business,but he insisted,saying,"As presidentand your boss, I have a right to see it," and grabbed it outher hand.In the process it tore.He then told Mosier toreturn to her office and go to work. Taking the tornpetition, he proceeded toward his office, announcing on theway to Calvert, Golloday, and Lovins that there was goingto be meeting in his office They followed him. He told A.C.Coleman to have Mosier and Krom come in also,showing him the petition and saying, "I want you to lookwhat this bitch has done now." He then made copies of thepetition on the xerox machine and went on to his office.The evidence indicates that A C. Coleman delayed about30minutes in giving Mosier and Krom word about ameeting in Patterson's office.He also told them Bick wasbeing called in and they should ask her to hold the meetingin his office.In any case Mosier and Krom did not appearat Patterson'smeeting in his office.Only the twojanitors,Becker,Calvert andPatterson were present,Redenbacherbeing on vacation.Patterson,putting acopy of the petitionon hisdesk, proceededto question Becker andCalvert as towhether or not theyhad been informed there was to be anelection onNovember 24 for unionsteward.They bothreplied no. He then criticized the two janitors forsigningthe petition during working hours,asking themif they knewthe document theysigned was illegal, that hehad justtalked withtheir union representative and no clause in thecontract providedfor the electionof,or the office of,steward.Replying they did not knowitwas illegal, theyimmediatelyscratchedlines through their names on thetorn copy ofthe petition.He then directedthem to return towork.Patterson also directed Becker to call Bick.According toBick,whomIcredit in this regard,Becker toldher on thetelephone,"that they had a problem out there, MarilynMosier hadbeen selected as steward,and Mr.Pattersonhad said forme (Bick)to come outthere as soon aspossible."Becker also wanted toknow how Mosier hadbeen able to get herselfappointedsteward without Beckerknowing thatsuch an office was open orthat there wasgoing to bea selection process.Patterson,according to hisstatement,also talkedto Bick that morning,apparentlytwice within a short periodof time,asking her to come outbecause he had a problem with one ofthe secretariespassing out an illegal document without permission duringworking hoursmaking herself union steward.She advisedhim she hadgiven no oneauthorityto select asteward.At some timeduring the morning Becker atthe request ofBick and withthe permission of Pattersonmade furtherxerox copiesof the petitionon his desk. Neither these northose madeearlier byPatterson were offered in evidence.A short timeafter she was calledBick arrived,meetingfirstwith Patterson in front ofhis office. She asked for andobtainedthe use ofhis privateoffice for a union meeting ofemployees.Bick then began the meeting withCalvert,Becker,and the twojanitors,Mosier and Krom not beingpresent.After a short whileBick wentto the financialsecretary's office to get them,announcing that the meetingwas in Patterson'soffice.Mosier thengave her A. C.Coleman'smessage tothe effect that he wishedthe meetingto be held in his office.But Bick rejectedthe idea,tellingthem toeither cometo Patterson's office orforget it. Theyreportedthisdevelopment to A. C. Coleman, theirsupervisor,who told them to go to themeeting inPatterson's office,which they then did.In advance of their arrivalBick had beenhanded thecopy of the petitionwith linesdrawn throughthe names ofGolloday and Lovins. A discussion followed regarding howMosier had had herselfselected steward,Becker andCalvert asserting they had no prior notice of the matter.Bick characterizedthepetitionas illegal,whereuponGolloday and Lovins declared they had not known whattheywere signing andwanted theirnamesremoved. Bickthen wrote on the document,"Please remove our names aswe were misinformed."Golloday and Lovins then signedtheir names again underthisstatement.When Mosier andKrom arrived, Bick told Krom the two janitors had alreadyremoved theirnames from the petitionand asked if she didnot wish to remove hername also since it was illegal. Being LOCAL 933, UAWthus led to believe the petition was illegal, Krom drew a linethrough her signature and signed along with the janitors'names under Bick'swritingto remove their names. At thehearing Bick asserted her basis for declaring the petitionillegal was the belief (in fact erroneous) that a secret ballotwas required. Neither the Local I constitution and bylawsnor the collective-bargaining agreement then in effect soprovided nor was there any past practice to support Bick'sposition. In the 18 years Calvert had been on the job therehad never been an election for steward.When Bick felt she had gotten things settled down, sheinvited Patterson and A. C. Coleman into the meeting. Shereported to them that Golloday, Lovins, and Krom hadwithdrawn their signatures from the petition. A discussionfollowed in which Bick described Mosier's petition asillegal,adding that Local I would not recognize Mosierbeing chosen as steward, that there was no basis in thecollective-bargaining agreement for a steward, and thatunder the agreement Patterson had the right to reassignsecretaries.Patterson lecturedMosier for circulating anillegal petition in the office.Mosier, believing that Patterson had returned the torncopy of the petition to her shortly after he had taken it fromher and that she had placed it in her handbag, raised aquestion as to how it got out of her handbag. Pattersonclaimed he had never returned it. They argued. He accusedher of calling him a liar and a thief. At the hearing shedenied doing so. Whether or not she did so specifically isnot material because even if she did not, the whole contextof the argument put his honesty in question. He respondedby suspending her without pay for the balance of the day, 3-1/2 hours. That endedthe meeting.D.The December GrievancesAs the meeting in Patterson's office on November 25broke up Bick commented to the assembled employees thatshe wanted them to know that Mosier had called Pattersona liar. As Mosier left Bick asked her if she wanted to file agrievance, but Mosier replied that she did not want Bick torepresenther.Nevertheless,when at the end of thatworkweek Mosier found that her pay was in fact docked for3-1/2 hours, she changed her mind about filing a grievance.On December 1 she prepared and later handed to Bick awritten grievance against Local 933 claiming violation ofthe collective-bargaining agreement for being shorted 3-1/2hours pay and demanding that she be paid therefore. OnDecember 4 she filed another grievance claiming she hadbeen verbally abused, harassed, threatened, cursed, andmistreated because she had on November 24 consultedwith, and been chosen by, her fellow union members astheir representative.On December 4 Krom also filed a grievance. This aroseout of the following circumstances. Earlier on December 4Patterson had called a number of employees separately intohis office and asked each to sign a statement prepared byhim favoring his version of the argument he had had withMosier at the union meeting on November 25. I infer fromthe sequence of events that the filing of Mosier's December1grievance caused him to take this action in defense of hisposition. The prepared statements read as follows:Iwas present at the meeting held in the President's227office for the office and maintenance employees ofLocal #933, UAW on Tuesday, November 25, 1969.Iheard the accusation made by Marilyn Mosier, officeemployee of Local #933, UAW to Mr. JamesPatterson, President of Local #933, UAW accusinghim of taking a paper from her purse.I heard Mr. Patterson deny this action, and I also heardMarilyn Mosier make the statement that Mr. Pattersonwas a liar.Becker, Calvert, Golloday, and Lovins were each asked to,and did, sign such a statement. Krom was also called in andasked to sign. She declined, saying it was not true.According to her Patterson then said, "If you don't signyou're in serious trouble. You're just the same as fired."Patterson denied that he made such a statement. Consider-ing Patterson's strong feelings and participation in theevents of November 25, I credit Krom. In her grievance sheclaimed Patterson had threatened her and tried to force herto sign an untrue and fraudulent statement. She asked thathe be instructed to stop making threats and harassing her.She and Mosier together delivered their December 4grievance to Bick's office in her absence. Both hadLoudermilk's help in preparing them.The collective-bargaining agreement then in effectprovided in pertinent part that, "All grievances shall besubject to the following procedure; First: An employeehaving a grievance shall present it in writing to his Presidentor designated representative; who shall attempt to settle itwith the employees immediate selected Supervisor." Theimmediate supervisor of Mosier and Krom was A. C.Coleman. Bick did not follow this contract procedure.Instead she jumped to the second step under whichgrievances not satisfactorily settled at the first step were tobe presented by the union representative to "an officialselected by Local 933." Bick arranged with Patterson totake up the three gnevances on December 8 with EarlColeman acting for Local 933 and with Patterson beingpresent. In advance thereof she consulted neither Mosier orKrom about the grievances.The December 8 grievance hearing was held in Patter-son's office. Bick, with another Local 1 member to assisther, presented all three grievances. NeitherMosier norKrom was called in until after the grievances were disposedof.With respect to Mosier's December 1 grievance basedupon her 3-1/2 hour disciplinary suspension, Bick askedthat she be paid for the time docked. In answer EarlColeman rejected the grievance, presenting the fourstatements of Becker,Calvert, Golloday, and Lovins (whichKrom refused to sign) corroborating Patterson's versionthatMosier had called him a liar, and in connection withhis defense said, "We reserve the right to discipline." Inaddition he produced Mosier's pay voucher for the weekwhich he claimed showed that she in fact had only lost 1/2hour's time. Bick in effect agreed with him that only 1/2hour's pay was involved. Further, based not so much on thestatements of the four other employees that Mosier hadcalled Patterson a liar, but rather on her own view that thegrievance lacked merit since she herself had been there andobservedwhat had transpired, she withdrew Mosier'sDecember 1 grievance noting thereon "W.D.W.O.P." 228DECISIONSOF NATIONALLABOR RELATIONS BOARD(withdrawnwithout prejudice).Therewas no furtherprocessing of it.Krom'sDecember 4 grievance faired better.On behalf ofLocal 933 EarlColeman wrote on that grievance, "I Earl N.Coleman as Rep. forLocal 933will agreethatthere will beno threats and harassmentof themembers ofLocal 1.Local 933 willcontinue to maintain discipline andefficiency of employees at all times in accordance withexisting terms of existing agreement."Bick deemed thisdispositionsatisfactoryand so noted on the grievance.Earl Coleman offered to make the same disposition ofMosier'sDecember 4 grievancewhichalleged harassmentin connection with her steward'spetition,although hedenied there had been harassment.Bick testified shebelieved the grievance lacked merit and, moreover, wasillegal,and not wishing to be in the position of backingMosier in her grievance,she rejectedEarl Coleman's offerto settle it,instead noting thereon"grievance untimely,"andwithdrew the grievance.Therewas no furtherprocessing of it.Mosier and Krom were then each separately called in andadvised of the disposition of their grievances.Thereafter ameeting of all employees was called and the fate of thegrievances explained to the entire groupE.The January SeparationsOn December5 CatherineMilliken,Local 933'srecord-ing secretary,filed with the Board's Regional Office Section8(a)(1) and(3) charges against the Allison Division ofGeneralMotorsCorporationand 8(b)(1)(A)and (3)charges againstLocal 933 andPatterson.The gravamen ofthese charges was that they, acting together,had discrimi-nated against her as an employeeof Allisonin connectionwith her taking time off for union business.Ultimately thecharges against Allison were withdrawn and those againstLocal 933 andPatterson were dismissed for insufficientevidence.Prior thereto, however,the charges were investi-gated by the Region.In response to requests madeto her by two Local 933committeemen,Al Goodmanand William Hirshberger, inconnection with Milliken's dispute with Allisonand Local933 which were the subject of charges then pendingwith theRegion,Mosier while at work inLocal 933'soffice onJanuary 13, 1970 typedup a statement to the effect that onDecember 31 Patterson had made a statement bearing onthemerits of that dispute.Mosier andKrom then bothsigned the statement and gave it to the committeemen.The followingday, January14, a Board agent investigat-ing the Milliken charges cameto the Local 933 office andtook separate sworn statements from Mosier and Kromabout the December 31 incident.Thereisno directevidence that Patterson knew these statements were beingtaken, but, on the other hand,no secret was made of thefact thattheywere being taken.Also on January 14, therecord being unclear as to whattimeof day or whetherthe time was coincidentalwith thetaking of the Board's statements in theLocal 933 office,Patterson attended a grievance hearing(unrelated to thepresent matter)at theAllison plantin the courseof whichan Allison management officialshowed him a copy of theJanuary13 statement signed by Mosier and Krom.Seeingthe statement upset him.Upon returningto Local933's officethat dayPattersondid nothing further.The following morning, however, hecalledthe Local 933employees,includingKrom but notMosier who was on sick leave,to his office,and in thepresence of the group confronted Krom witha copy of theJanuary13 statement, demanding to know if she had signedit.Whenshe admitted that she had,he told her both sheand Mosier were laid off, and that she could so advise theabsentMosier,adding additional comments, according tothe testimony of Krom whom I credit,indicating theseparationswould be permanent.Ifind that on thatoccasionhe fired bothKrom and Mosier.Patterson admitsthat he reprimanded Krom for involving herself in localpolitics and threatened all the employees with discharge ifany likestatement should be madeby any of them in thefuture.He denied he knew at that time that either Mosier orKrom hadalso given a statement to a Board agent.There isno questionbut that hehad knowledge the Milliken chargeswere pending with the Board and that the subject matter ofthe January13 statement was relevant to issuesposed bythe charges.In contradiction to Patterson's testimony regarding thestate of his knowledgeon January15, the GeneralCounselrecalledMosier as a rebuttal witness. She testified that onJanuary 13Patterson confronted her in her office with acopy of the January13 statement, asking herif she hadsigned it,and according to her she admitted she had,adding that it was related to the pending Board charges.Patterson did not thereafter specificallydenythis testimonyofMosier.Nevertheless,in the circumstances,Ido notcreditMosier's version regarding the state of Patterson'sknowledgeon January15 because her testimony strikes meas being an afterthought, there being no explanation as towhy itdid not form partof hertestimony during theGeneral Counsel's case-in-chief.Althoughthe fact that Patterson was embarassed byhaving an Allison management official show hima copy ofthe January13 statementlogicallyexplains his anger andthe action he took against Mosier and Kromon January 15,Icannot believe he did not also know about the statementsgiven the Board agenton January 14. Theywere given tothe Board agent in the Local 933 conference room duringoffice hours.Theydealt with a subject of interest to manyLocal933 officials and employees.The suiteof offices wasrelativelysmall.The staff of officials and employees ofLocal933 was small. Patterson himself was present in theoffice sometime on January 14 as wellas on January 15.When heconfrontedKrom on January15 he had twopieces of paper, one beingthe January13 statement, theother unidentified.In these circumstances I infer, and find,that when he discharged Krom and Mosieron January 15he knew theyhad given statements to the Board agent.After separatingKromandMosieron January 15,Patterson reconsidered in part at least because thecollective-bargaining agreementprovidedfor a 2-weeknoticeHe immediately sent Krom a telegram,the contentsof which weretelephoned to her that afternoon, instructingher to report for duty thefollowingmorning.Mosierreturnedtowork whenshe recovered from her illness. LOCAL 933, UAWNeither she nor Krom sustained any loss in wages as aresult of Patterson's January 15 action.Afterher separation on January15Krom on her wayhome went to Mosier'shome and advised her aboutdevelopments,including thattheyboth had been separated.Theythen telephoned Bick for the purpose of instigating agrievance.Bick,however, discouraged them on the groundthat if they were only laid off a grievance was not in order.Krom and Mosier consideredthatBick had refused tohandle the grievance.Nevertheless,Krom prepared agrievance in writing with Loudermilk'sassistance andmailed it to Bick. She claimed her dismissal was a violationof the collective-bargaining agreement as well as a violationof the settlement of her prior grievance.She requestedreinstatement and to be made whole.She then proceeded toher own home where she learned of the telephone messagerecalling her to work the following dayAfterreceiving the grievance Bick calledPatersonregarding it, learning from him that Krom was by then backtowork.Both Bick and Patterson considered that thisdisposed of the matter and Bick did nothing further with it.Although recalled to work Krom never affirmativelywithdrew the January 15 grievance Instead she called Bickto inquire what had been done about it and in effect wastold byBick that because she was backto worknothingfurther was in order.She asked Bick for acopy of what hadbeen done regarding the grievance,that is, how it wassettled,but she never received anything.In her own viewKrom did not consider the matter satisfactorily settled. Shefelt that in the light of the earlier grievance which had beensettled on the basis that Local933 wouldnot harass her, theJanuary 15 separation was a breach of that settlement andshe wanted assurance there would not be further threatsand harassment.According to Bick she never withdrew thisgrievance of January 15.FLocal IBargaining PreparationsWhen Mosier and Krom were first hired they understoodthey were employed as secretaries.Not until January of1970 did theylearnof any question regarding theirclassification.On or about January 20 in anticipation of theapproaching end of the contract term for the Local 1collective-bargaining agreement in effect and in accordancewith her past practice in preparing for contract negotia-tions,Redenbacher solicited contract proposals from thevarious employees.She asked Krom and Mosier to gettogether what they thought should be proposed. She madethe same request of Calvert and Becker.Krom and Mosierprepareda setof typed proposals which they handed toRedenbacher.She then showed theseto Calvertand Beckerand returned with a rough draft of different proposals fromthem.Her aim was to work out a common set of proposalsagreeable to all employees.In discussing the Calvert-Beckerproposals,Mosier and Krom indicated disagreement withcertain items.These included recreation of the classifica-tion or record clerk which would include Mosier and Kromand would result in their receiving,beginning with thesecondyearof a new contract,$5 per week less thansecretaries;a requirement of 5 years seniority beforeeligibilityforaChristmas bonus, which would have229excluded Mosier and Krom;and a similarprovision for a 7days' absence allowance.Redenbacher returned to Calvert and Becker with theobjections ofMosier and Krom,and, after discussingmatterswith them,obtained their consent to drop theobjectionable proposals.She reported this development toMosier and Krom. On the following weekend,however, shereceived a message from Mosier that she (Mosier) andKrom had decided to submit their own proposals.Redenbacher thereafter told Becker and Calvert to write upa set of their own proposals.I base the above findings uponthe credited testimony of Redenbacher partially corrobo-rated by Calvert and Becker.Calvertand Becker then prepared a set of their ownproposals and mailed them to Bick.Mosier and Krom didlikewise,taking them to Bick's office and handing them toher.Bick rejected them by dropping them into herwastebasket.Latershe reconsidered,retrieved them fromthewastebasket,and took them to a meeting of theemployees on January 29 at which contract proposals werediscussed.At thismeeting Bick read aloud to the group theproposals submitted by both factions.In the past inpreparing for contract negotiations she had always receiveda set of proposals unanimously supported by all employees,her practice being to leave to Redenbacher the chore ofironing out in advance any difference of view.Lack ofunanimity was for her,therefore,a new development. Atthe January 29 meeting no one informed her that there hadbeen at one point agreement at least informally. Afterreading out the proposals and conducting discussion withrespect to them,and indicating that in the absence ofunanimity she would have to act upon proposals supportedby a majority, Bick put them up for a vote. A majorityvoted in favor of the Becker-Calvert set of proposals. Bickaccepted those, rejecting the others,and in subsequentbargaining sessions they were the ones which she presentedto management.G.April Separation of KromOn January 30, 1970,the initial complaint in this matterissued against RespondentLocal 933,hearing at first beingscheduledforMarch 18 and later reset forApril 8. OnMarch 2 the ChargingParties and the two janitors filedwith the Board a petition seeking decertificationof Local 1as their representative.On April 6 thesecond complaintdirectedagainst Local 1 issued.It was consolidated with thefirst, being again reset forApril 28.On April 10 Kromwas given 2 weeks' notice that she waslaid off effectiveApril24. Patterson called her into hisoffice and in the presence of her supervisorA. C. Colemanand second vice presidentCrawleygave her 2 weeks' noticeof layoff dueto lack of work,a cutting down of expensesbecauseLocal 933was $12,000 in the red (a factwhich A.C. Colemanconfirmed),and because there had been acontinuing and substantiallayoffof 933 members atAllison.She had the least seniorityof anyemployee in theunit.In replyto her question whether she could drawunemployment compensation,Patterson told her that shecould.Followingher layoffKromon April 28filed a grievancewith Bick claiming her layoff was a violation of the 230DECISIONSOF NATIONALLABOR RELATIONS BOARDsettlement of her December grievance and was unfair,unjust, and illegal. Sometime after receiving this grievanceBick talked to Patterson about it. He showed her a copy ofKrom's unemployment insurance application in which shehad indicated that the reason for unemployment was "nowork." As a result of talking with Patterson Bick apparentlywas convinced that Krom's grievance lacked merit and thatPatterson had valid economic reasons for laying her off. Atany rate she took the position with Krom that nothingcould be done about her layoff status, and she did nothingfurther with this grievance.H.The June Separation of MosierOn May I I Patterson began a leave of absence from hisduties as president of Local 933 in order to work at theUAW International's Regional Office. He remained onleave until July 21. During his absence the functions ofpresident were carried on by first vice president Arthur SamMurray as acting president. On May 27, 28, and June 1 theinitialhearings were conducted in the present matter atwhich both Mosier and Krom testified.On June 9 Murray as acting president presided over aregular meeting of the Local 933 Executive Board attendedby, among others, second vice president Eugene Crawleyand executive board member James Persinger who withMurray were members of the same political faction asPatterson. The regular order of business was set aside toallow Local 933 attorney Lynnville Miles to speak aboutthe status of the decertification petition against Local I andthe NLRB charges of Mosier and Krom. As to Krom's case,he characterized it as cold, commenting that few such casessucceeded. During discussion Persinger, according to theminutes of the meeting, asked what they were going to doaboutMarilynMosier who had filed NLRB charges.Murray replied, according to his testimony, "I am not goingto do anything. You can do your own thing."Following the meeting Murray advised Crawley he wouldbe away from the Local 933 office the next day and thatCrawley should stand in for him as acting president.Crawley agreed.Murray also advised the president'ssecretary,PhyllisBecker that Crawley would be actingpresident the next dayThe following morning around 9 a.m. Crawley received acall at the Local 933 hall from Murray to the effect that acertain letter to a so-called CAP committee had to go outthat day. This involved sending an identical letter to some25 or 30 members of the committee, some of whom werenew and with addresses not appearing in the files in thepresident's office. Such new addresses could be obtainedfrom records in the financial secretary's office whereMosier worked. In the past it had been established practicefor personnel in the various offices in the union hall tocome into the financial secretary's office to obtain suchneeded data, to use the mimeograph machine, or to obtaincoffee from the coffee machine. This had resulted infriction between clericals in the financial secretary's officeand the other clericals, particularly between Mosier andBecker. Sometime in May after Patterson had gone onleave,A.C.Coleman, in an effort to minimize suchconflicts,met with Murray and the office employees in thehall.He obtainedMurray's agreement that if anyinformationwas needed from the financial secretary'soffice by employees in other offices they should come tohim, A. C. Coleman, and he would see that the informationwas furnished to them. He also privately instructed Mosierthat in the event controversy developed in the financialoffice she should avoid confrontation by leaving the sceneof the dispute.Itwas against this background that the events of June 10occurred. Shortly after 10 a.m. A. C. Coleman left the unionhall, advising Crawley that he would be gone for a shortwhile.He was away 45 or 50 minutes. Shortly after hisdeparture Becker, following Crawley's instructions, enteredthe financial office for the ostensible purpose of obtainingaddresses of new CAP committee members from a rotaryfile at which Mosier was working. An argument developedbetween them. Becker then left to seek the aid of Crawleywho returned with her and directed Mosier to move awayfrom the file to her own desk so that Becker could use thefile.After a short delay she complied and then left thescene,going down the hall to the office of recordingsecretary Milliken.After Becker had obtained the addresses, Crawley soughtout Mosier, directing her to return to her own office. Sherefused to return so long as Becker was there and even afterCrawley informed her Becker had left, she persisted in herrefusal on the basis that Crawley was not her boss. She wasemotional and intemperate in her refusal while Crawleywas soft-spoken throughout. Afterseveral unsuccessfulefforts to persuade her to return to her office and go back towork, he discharged her. There is some conflicting evidenceas to whether she was at that time laid off or discharged.She apparently felt either that she was only laid off or thatthere was at least a chance that her discharge was revocablebecause she did not immediately leave but awaited thereturn of A. C. Coleman. However, his efforts to save herjob were unsuccessful. Murray confirmed the discharge bytelephone about midday and again in person in midafter-noon. In effect A. C. Coleman then acceded to thedischarge by instructing her to go home, which she did.1.Protests of Mosier and Krom Regarding TheirEmployment StatusThe day following her June 10 discharge Mosier senttelegrams to Local 933 and Bick requesting a hearing on herdischarge as provided in the contract between Local 1 andLocal 933. She also filed additionalSection 8(a)(1), (3), and(4) charges with the Board. On June 12 she mailed a writtengrievance to Bick based on her dischargeclaiming itviolated the collective-bargaining agreementand was alsoan unfair labor practice. In support of the grievance sherecited the following facts, "that on June 10, 1970 atapproximately11 a.m. one EugeneP. Crawley notified methat I was off the payroll for the rest of the day and atapproximately 3:30 p.m. one Arthur Murray who is vicepresident of Local 933, UAW notified me that I wasdischarged." She askedfor reinstatementand to be madewhole.As noted earlier herein the collective-bargaining agree-ment between Local I and Local 933, had been scheduledtoexpire on February 27, 1970.Sometimein advancethereof Bick had initiated the bargaining process looking LOCAL 933, UAW231toward a new agreement by sending Local 933 proposedterms for a new contract. On February 18 she wrotePatterson asking that the agreement about to expire beextended beyond its termination date. By letter of February20 Patterson agreed to extend the existing contract on aday-to-day basis. The agreement continued in effect untilPatterson, on April 27, (3 days after Krom's layoff tookeffect) wrote Bick cancelling the contract effective the nextday, April 28.Among other provisions, the checkoff provisions of thatagreement then became inoperative. On May 19 Krom,then in layoff status, mailed Bick a check in payment of herMay dues. Mosier did likewise sometime in May On June4, however, Bick returned Krom's uncashed check to heralong with a withdrawal card from Local I in accordancewith an established practice of automatically issuingwithdrawal cards to employees not actually working. OnJune 15 she also returned Mosier's check for May duesalong with a withdrawal card.In response to Mosier's June 10 telegram, Murray wroteher on June 12 that, "Your contract has been cancelled asofApril 28, 1970.Will be glad to meet with you, andanyone who legally represents you, at your convenience."Thus, as to Mosier, he apparently was not rejecting thegrievance process because he was willing to meet. To Bick,who had called him that same day to set up a meeting onMosier's grievance, he took a different position. To her hewrote that the contract was cancelled, adding, "There canbe no meeting with you concerning the disciplinary actiontaken againstMarilynMosier, until there is a contractnegotiated." Bick, also on the same day, wrote Mosier thatthere was no contract in effect, stating, "We will attempt tonegotiate your return to work when negotiations areresumed. If you have any facts to assist in negotiationsplease forward to me in writing as soon as possible." Thisletter crossedMosier's grievance in the mail. ThereafterMosier considered that her written grievance had suppliedthe facts which Bick needed; Bick claimed otherwise,because the grievance was not specifically in response toher June 12 letter. I find that Mosier supplied the essentialfacts in her written grievance and that Bick could notreasonably expect a further response in answer to her letter.A few dayslater,about June 15, Local 933 began aprogram of receiving advanced dues from its members on aweekly basis resulting in additional work in the financialsecretary's office. Krom heard of the additional work andthatBecker had been called in for extra work on aSaturday. On the theory that she should have been recalledfrom layoff to perform any additional work, Krom decidedto join with Mosier in protesting what they consideredunfair treatment.On June 16 Krom, Mosier, and a number of her relatives,including several children, began picketing in front of Local933's hall in protest of their alleged unfair treatment. Thepicketing, after the first day carried on only by Mosier andKrom, continued for about a week.Local 933 management responded to these protests aboutJune 18 by putting out and distributing at the Allison planta handbill signed by Murray, Crawley, and Earl Colemangiving their side of the story, defending the action they hadtaken with regard to both Krom and Mosier, and includinglanguage critical ofMosier's brother-in-law Loudermilkwho preceded Patterson as president of Local 933. A coupleof days later Mosier and Krom with some help fromLoudermilk put out their own handbill in answer to that ofLocal 933 management and distributed it at the gate of theAllison plant. It attacked Patterson, Murray, and Crawley,referring to them as the "unholy tno,"justified Loudermilkand detailed the claimed unfair treatment of Mosier andKrom.Shortly thereafter on June 20 Krom, with Mosier on anextension, telephoned Bick to inquire what could be doneon her behalf. According to Krom and Mosier, whom Icredit over Bick, she in effect indicated nothing could bedone, that Mosier and Krom were not members of Local 1,had no rights, and were troublemakers. Nevertheless, onJune 25 Krom filed another written grievance with Bickclaiming that Local 933 was using temporary employees forwork for which she (Krom) should have been recalled. Sheasked to be reinstated and made whole. Bick replied byletter of June 29 in the same vein as she had replied toMosier, that there was no contract in effect but that shewould attempt to negotiate Krom's return from layoff whencontract negotiations resumed.J.The July Recall of KromSometime in July, I judge from the circumstances in theearlier part of the month while Krom was still in layoffstatus,A. C. Coleman requested the financial secretary-treasurer of the UAW International to assign additionalhelp to his office at Local 933to assistwith the extra workthat was piling up. He received no response from this, butBecker and Calvert were from time to time assigned toassist in his office.On July 21 Patterson's leave as president ended and hereturned to active direction of Local 933. Shortly thereafterKrom, having heard indirectly that Local 933's executiveboard had voted to recall her, called Patterson to ask if shecould return to work. He told her he did not know when shewould be recalled; that he did not know why she wanted tocome back to work there anyway, referring to some of thederogatory references used in the handbill she and Mosierhad distributed, as well as the fact that they had picketed;and when she said that she had to have a job, he stated thatshe might as well hunt one elsewhere because he was notexpecting to recall her. Nevertheless, on July 26 Kromreceived a telegram instructing her to come to the Local 933hall on July 27 to talk with Patterson. She reported asdirected.He told her he was not recalling her because hewanted to but because he had to; that if she wanted toreturn to work she would have to do so on his terms; thatshe did not deserve to be recalled, referring to the handbillput out by herself and Mosier. A. C. Coleman urged him toforget the past and their differences because the work waspiling up and he needed help. But Patterson responded thathe was forgetting nothing, that he did not want to recallKrom but that the higher ups were making him. He furthertoldKrom that there was plenty of work for her at thattime; that he was going to bring in four temporaryemployees until the work got caught up and then she wouldbe out again; that after the work was caught up he mighthave 1 day a week or 1 day a month for her, and if she 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDwished to return on those terms she could.She was to gohome and think about it.She then left.Shortly after shearrived home Patterson telephoned,instructing her toreport to work the following morning.When Krom reported for work the next day four newtemporary employees were on the job in the financialsecretary's office.They worked the balance of that week, asdid Krom.Thereafter she continued to work and at the timeof the last hearing herein on October 27 she was stillemployed.Since returning she has worked from 6 to 9 hoursovertime each week.K.The New Collective-BargainingAgreementIn early August Local 1, represented by Bick,and Local933, represented by Patterson and Earl Coleman,resumednegotiations for a new collective-bargaining agreement, thedecertification petition having by then been withdrawn.Following the instructions of Local l'sattorney,Bickincorporated the June grievances of Mosier and Krom intothe negotiations.She contended Mosier was dischargedimproperly;thatmanagement should let bygones bebygones; she asked that she be reinstated and made whole.This proposal was categorically rejected on the groundsthat Mosier had been insubordinate,having refused a directorder to return to work.Management was adamant in itsposition, stating it would permit Local I to go on strike overthe issue before giving in on it.Bick in effect then gave upon that grievance.As to Krom,Bick proposed that she be recalled withbackpay.To this management responded that she hadalready been recalled and that management reserved theright to determine when there was enough work foremployees.In effect this was a rejection of the claim forbackpay, but in view of the fact that Krom was working,Bick did not press that aspect.With respect to the nature ofthe recall she did press for clarification whether the recallwas permanent and obtained from management thestatement that the recall was as permanent as any could be,that in the event of a layoff Krom as the most junioremployee would be the first to go,but that they were notanticipating a layoff.Bick accepted this as an adequatedisposition of that grievance.Terms of a new collective-bargaining agreement werealso negotiated,agreement being reached on August 5,subject to ratification by the employees in the bargainingunit.Bick through Redenbacher then called the employeesin the unit,includingMosier and Krom, to a meeting onAugust 8 for the purpose of considering ratification of thenew contract.The weight of the evidence establishes thatBick reported to the members on the terms of the newtentativeagreement and also on disposition of thegrievances of Mosier and Krom and answered questionsfrom the floor.The contract terms were put to a vote andaccepted by the employees.It is clear that Bick consideredthe disposition of the grievances tied to the acceptance ofthe contract proposals.In her words it was"a packagedeal" and she felt that the negotiations followed byacceptance of the agreement put an end to the grievances.Although they voted to accept the contract terms,Mosierand Krom did not consider that their grievances weretherebyterminated.On August 10 the new 3-yearcollective-bargaining agreement was signed.L.The August RocketLocal 933 regularly publishes for the information of itsmembers a small newspaper entitledThe Rocket.Amongother things it contains a column written by the Local'spresident.In the August 1970 issue,put out in the third orfourth week of August,Patterson used this column to referto the"constant charges"ofKrom and Mosier asconstituting a "serious problem." He also referred to thefact that both had picketed the union hall. And whileobjecting to the filing of the charges,he alluded to the factthatKrom had been brought back to "part-time work asrequired"but that the charges"still persist."He assertedthat Local I would not come to Mosier's defense.M. Analysisand Conclusions1.Analysis ofevents of November24 and 25Background events prior to November24, 1969,establishbeyond doubtPatterson'spervasive personal animustowardMosier.Upon learning from Becker late in theafternoonof November 24 thatMosier had been chosensteward bycirculating a petition among the office help,Patterson proceeded to interrogateGolloday andLovins asto whether they had signed the petition,and, when theyadmitted theyhad, he further interrogated them aboutwhen theyhad signed,questioning their right to do soduring working hours.Considered in context,including theevents which followed and the location of the interrogationin their place of employment,I find that such interrogationwas coercive and a violation of Section 8(a)(1) of the Act.Although thecomplaint did not allege these particularevents as an unfair labor practice,the evidence respectingthem was fully litigated at the hearing. There is no evidenceof an established rule in the office against solicitation. Sofar as the record shows Patterson just pronounced it on thisoccasion.Consideringthatcirculationof a petitionregarding union affairs is an activityordinarilyprotectedby Section7 of the Actand that other union activity, forexample theLocal1meeting in Patterson'soffice thefollowing day,was allowed on the employer'spremisesduringworking time,Iconclude there was no lawfulemployer regulation limiting employee rights to circulate orsign a union petition.On November 25 Patterson further violated Section8(a)(l) when he knowingly took the petition dealing with aunion matter from Mosier against her will while she andCalvert were discussing it. In so finding I do not mean toimply that hewas withoutauthorityto direct them to ceasetheir arguing,or to defer their discussion,or to return towork.In the meeting in his office which Patterson then called,he indulged in further coercive interrogation of Becker andCalvert regarding the same matter when he delved into thestate of their knowledge as to whether there was to be anelection for a steward. It is immaterial that he may have hadreasons to think that they opposed the whole matter. TheAct guarantees them freedom as employees from such LOCAL 933, UAWinterferenceby their employer. Although not specificallyalleged as an unfair labor practice,the facts were fullylitigated,and I find,that such interrogation also violatedSection 8(a)(1) of the Act.Further, when he then proceeded to criticize Gollodayand Lovins for signing the petition during working hours,interrogated them as to whether they knew they had signedan illegal document,and advised them in the absence oftheir union representatives that no clause in the collective-bargaining agreement provided for a steward or the electionof one,he further interfered with their Section 7 rights andthose of the other employees present.His conduct inducedthem to strike their names from the petition.I find that thisconduct and the inducement of them to strike their namesfrom the petition also violated Section 8(a)(1) of the Act.I have found that after seizing Mosier's petition and whileon the way to his office Patterson stopped off to makecopies of the petition.To makesuch copies for his own useof a document dealing with union affairs which,at thatpoint at least,was no concern of the employer was a furtherimplementation of the course of interfering conduct uponwhich he had already launched, and considering whatimmediately preceded it and what later followed it, Iconclude that the making of such copies was, as alleged inthe complaint,a further violation of Section 8(a)(1). Withregard to the copies which Becker later made at the requestof Bick and with the permission of Patterson,I reach acontrary conclusion.These were made at the request of,and for the benefit of, the employees'union representative,albeit with the permission of the employer.Such conductdid not violate Section 8(a)(1).Later in the morning of November 25 when Pattersonwas called into the union meeting by Bick,he furtherindulged himself in lecturing Mosierabout the petitionwhich he claimed was illegal.At the time he was doing thisthe employees present were engaging in protectedactivityin the president's office.He took that occasion to verballychastise an employee for earlier engaging in protectedactivitywhich was the direct forerunner of the unionmeeting.Iconclude that even though he was invited in tothemeeting,thisverbal foray on his part was animpermissible interference with the employees Section 7rights and therefore violated Section 8(a)(1) of the Act.I further conclude that Patterson violated Section 8(a)(1)and (3) of the Act when at the conclusion of the unionmeeting in his office he gave Mosier a disciplinarysuspensionwithout pay for the balance of that day.Although in appropriate circumstances disciplinary actionagainst an employee for arguing with or maligning amanagement official would not be an unfair labor practice,the suspension here was surrounded by other 8(a)(1)conduct. It occurred in the course of a union meeting.Although the employee may not have been without fault inengaging in the argument culminating in her suspension,the entire confrontation with Patterson was the latest link ina chain of events stemming from her earlier protectedactivity and Patterson's interference therewith.The unionmeeting was,in a sense,a continuation of that earlierprotected activity,as was the argument in which Pattersonclaimed Mosier called him a liar and a thief.Moreover,although the argument occurred during a meeting on the233employer's premises, and even though it was during normalwork hours, the employees at the meeting were notworking. As an invitee at that meeting Patterson could notlawfully impose upon the protected activity there inprogress the same managerial authority over employeesproperly available to him while they engaged in theirnormal duties. Patterson claimed he suspended Mosierbecause of what she said in this argument. If so, she wassuspended because she engaged in a protected activity andthe suspension was unlawful. In any case since theargument was sequentially inseparable from her continuingprotectiveactivitywhich began the day before, theconclusion is inescapable that she was suspended becauseof a dispute with her employer over that protected activity.In such circumstances the suspension was discriminatoryand a violation of Section 8(a)(3). Inasmuch as Mosier'ssuspension occurred in the presence of the other employeesand in the course of a union meeting I conclude itindependently violated Section8(a)(1).Ialso conclude that Patterson in asking Krom onDecember 4 to sign a statement favorable to him andthreatening her that if she did not sign she would be "inserious trouble" and "the same as fired," he further violatedSection 8(a)(1). This was not alleged as an unfair laborpractice.Nevertheless, the whole sequence of events waslitigated.2.Analysisof December grievancesBick deemed the disposition of Krom's December 4grievance to be satisfactory,her view being that about allan employee could expect to obtain on a grievance basedupon alleged harassment was a promise by the employernot to harass.Since that was all that Krom asked,I agreethat Bick adequately processed this grievance and wasjustified in considering the result satisfactory.She did not,however,have similar justification for herdisposition ofMosier'sDecember 4 grievance which shenoted as untimely.The collective-bargaining agreementplaced no time limits on the filing of grievances.Moreover,the evidence shows that untimeliness was not the truereason Bick withdrew the grievance.That reason was asham.She testified that the principal reason she rejectedEarlColeman's offer to settleMosier'sharassmentgrievance on the same basis as he had settled Krom's washer own unwillingnessto backMosier in an action whichshe believed was illegal.Such belief,if she held it, had nobasis in the collective-bargaining agreement nor in Locall's constitution and bylaws.Local I argues that in any case a settlement of the Kromgrievance applied to all unit members and, therefore, wasequally applicable to Mosier,thus constituting a favorabledisposition of her December 4 grievance.While it is truethat the language of the Krom disposition,as written, wasbroad enough to include Mosier,it is noteworthy that it waswritten only on Krom's grievance and not on Mosier's.AlthoughEarlColeman offered to make the samedisposition onMosier'sgrievance, that was rejected byBick.Togetherthese facts mean that the Krom dispositionwas not applicable to Mosier's; that Mosier's was disposedof in a different manner. That disposition,maneuvered byBick,was a rejection of Mosier's December 4 grievance. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe satisfactory handling of Krom's grievance contrastswith the disparate result reached in both Mosier grievances.Considering that Bick was experienced in union affairsincluding the handling of grievances both in herjob and asaLocal I official,her familiaritywith the grievanceprocedures called for by the collective-bargaining agree-ment, her sidestepping of first step consideration with theemployees'immediate supervisor,A. C. Coleman,in favorof second step consideration by a less friendly host, EarlColeman,and the ample evidence that she was stronglyopposed to Mosier's effort to become a steward,I find thatBick's handling of Mosier's grievances of December 1 andDecember 4 was perfunctory,arbitrary,discriminatory,and in bad faith.She thus failed to fulfill her statutory dutyto the employee.Vaca v.Sipes,386 U.S. 171, 177, 190, 191.She in effect influenced the employer to continue itsexisting discrimination.Thisaswell as her failure toproceed further with the grievances violated Section8(b)(1)(A) and(2) of the Act.Miranda FuelCo.,140 NLRB181, 186;Local 485,International Unionof Electrical, Radio& Machine Workers,AFL-CIO,170 NLRB No.121, 183NLRBNo. 131.3.Analysis of the January separationsThe General Counsel alleges that Local 933 violatedSection 8(a)(t), (3), and(4) of the Act on January 15 whenPatterson separated Krom and Mosier.Iconclude that such conduct did violate Section 8(a)(I).As an employee of Allison,Milliken was entitled to seekredress of her asserted grievances under the collective-bargaining agreement with Allison or in an appropriateBoard proceeding.Employees also have the right to obtainand give evidence in an unfair labor practice case. ThusMilliken was entitled to obtain evidence to support herposition,and Mosier and Krom as employees of Local 933were entitled to give evidence.Interference with such rightsviolates Section 8(a)(1).Durahte Co.,Inc.,128 NLRB 648.The discharge of two potential witnesses for Milliken andalso the accompanying threat to all Local 933 employees todealwith future incidents in the same manner clearlytended to interfere with,restrain,and coerce all of themwith respect to their Section 7 rights.Iconclude thisconduct violated Section 8(a)(1). SeeKingwood Mining Co.,171 NLRB No. 24.That employees owe a duty of loyalty to their employer, abreach of which may be a legitimate reason for discharge,does not,given the facts of this case,militate against theabove conclusion.The statements of Mosier and Krom didnot deal with the general activities of Local 933 as a labororganization.Rather they dealt with an isolated incidentconcerning a particular official.It cannot be said,therefore,that the statements were generally deleterious to Local933's stature as a labor organization in the eyes of thegeneral public,or of the employers with which it dealt, or ofits own members.Moreover, the information contained inthe statements was not confidential information acquiredby Krom or Mosier in the course of the performance oftheir jobs.Rather it was a social conversation at the coffeemachine,which,although they overheard it while at theirwork stations during their job, had nothing directly to dowith their work duties.It cannot be said that this revelationof the overheard conversation violated a duty owed to theiremployer.The facts here differ in this regard from those inN.L. R.B.v.Clearwater Finishing Co.,203 F.2d 938(C.A. 4).The General Counsel also alleges that Section 8(a)(3) oftheAct was violated on January 15. It is clear thatPatterson's discharge of Mosier and Krom was discrimina-tion within the meaning of Section 8(a)(3) if it was done fora proscribed purpose"to encourage or discourage member-ship in any labor organization."In making the statementson January 13 and 14 Mosier and Krom clearly were notengaged in activity of their own union,Local 1,inasmuchas the statements related to activity in Local 933 of whichthey were not members.Patterson's conduct, therefore, didnot discourage them regarding their own union activity. Butthe discrimination against Mosier and Krom did tend todiscourageMilliken,an employee of Allison,in regard toher participation in Local 933 as a labor organization.Application of Section 8(a)(3) is not limited to situationswhere the union activity involved is that of the discrimina-tees.Bausch & Lomb Incorporated150 NLRB 1357, 1370;Bausch & Lomb Incorporated,159 NLRB 234, 235;cf.TheCooper Thermometer Company,154 NLRB 502. And thestatutory language makes it clear that the fact that theemployer of the discriminatees is also the labor organiza-tion involved is not material because the statutoryprotection runs against encouragement or discouragementof membership in any labor organization.Accordingly, Iconclude that Patterson's discharge of Mosier and Kromviolated Section 8(a)(3) of the Act.With regard to the Section 8(a)(4) allegations,inasmuchasPatterson knew that Mosier and Krom had givenstatements to the Board agent on January 14, I find thattheir discharge was motivated in part by the fact that theyhad given those statements as well as the non-Boardstatement on January 13. The discharges for this reasonwere violations of Section 8(a)(4).Precision Fittings,141NLRB 1034;Virginia-CarolinaFreightLines,Inc.,155NLRB 447. And even if Patterson acted only on the basis ofthe January 13 statement,Iconclude,since he acted withknowledge that the statement dealt with the same subjectmatter as the pending charge and could reasonably expectthat statement to be considered in the investigation of thecharge,the discharges for this more limited motive likewiseviolated Section 8(a)(4) because,"Congress has made itclear that it wishes all persons with information about suchpractices to be completely free from coercion againstreporting them to the Board."Nash v. Florida IndustrialCommission,389 U.S. 235, 238. See alsoVirginia-CarolinaFreight Lines, Inc., supra.There remains the question,raised in General Counsel'sbrief although not specifically alleged in a complaint, of thehandling of Krom's grievance of January 15. Bick testifiedthatKrom had withdrawn it, Krom that she had not. IcreditKrom.Although Bick may not have been eager toreceive the grievance,once it was submitted to her inwriting she promptly contacted Patterson for the purpose ofarranging a grievance hearing,thus starting the grievanceprocess. She did no more than talk with Patterson becausehe advised her that Krom was already back to work. Sinceshe lost no pay Bick was of the view that the matter wassatisfactorily settled and she did no more about it. I LOCAL933,UAW235conclude this was a reasonable exercise of her discretion asan employee representative.To be made whole was all thatKrom had asked for in her written grievance There is noevidence that Bick acted in bad faith in concluding thatKrom had been made whole. I reach this conclusion eventhough Krom testified that she believed she had a viablegrievance in spite of the fact that she had been returned towork with no loss of pay because her earlier Decembergrievance had been settled on the basis that employeeswould not be harassed.She considered this furtherharassment and wanted assurance there would be nofurther threats or harassment.Although this was a tenabletheory, and Krom had stated as one of the grounds of hergrievance that the December grievance settlement had beenviolated,the relief she sought in the January 15 grievanceonly included being made whole. In view of this, Bick'sconclusion that she had been made whole was notunreasonable.On the entire evidence I conclude that Bick'smotives in handling it the way she did were not invidiousand she did not thereby commit an unfair labor practice.SeeLocal 485,International Unionof Electrical,Radio &Machine Workers,AFL-CIO, supra.4.Analysis of Local I bargainingThe General Counselallegesthat in bargaining Local Iattempted to cause the employer, Local 933, to acceptcontract proposals unfavorable to Mosier and Krom in thatsuch proposals changed their job classifications fromsecretary to record clerk at a lower rate of pay and providedlesser leave of absence and paid absence allowance forthem. The evidence shows that the Local 1 proposals calledfor thesame rateof pay for the two classifications ofsecretary and record clerk until the second year of theproposed contract at which point rates for secretaries wouldincreaseabove theratesfor record clerks. With that smallcaveat,the factual allegations as to the termsproposed aresubstantiated by the evidence.The General Counsel further alleges that the reasonLocal I urged such terms upon Local 933 was "becauseMosier sought to be designated as a steward of the Union,opposed the practices and policies of Respondent Unionand its officer Bick, filed charges under the Act andbecause Ruby Krom and other employees assisted in suchactivities."The issue, then,is the lawfulnessof Local l'smotive in its bargaining.Looking first to the activities of Bick, I conclude that herpersonal motives in dealing with the contract proposalswere not unlawful. Although some inference of bad-faithrepresentation by Bick can be drawn from her handling oftheDecember grievances and the fact that she initiallyrejected the contract proposals of Mosier and Krom, suchinference is outbalanced by other evidence. It is clear thatshe reconsidered her initial rejection of the Mosier andKrom proposals and in fact did read them out, togetherwith other proposals, at the meeting of employees January29. The past practice was for the employees, through goodoffices of Redenbacher, to work up a set of proposalsagreeableto all of them and to present Bick with a packagehaving unanimous support Unanimity is what Bick hopedfor and attempted to achieve at the January 29 meeting.Failing that she acted upon the next best thing, namely, aset of proposals having majority support. A preponderanceof the evidence supports the conclusion that she acted ingood faith in doing so and in presenting those proposals tomanagement. Accordingly, I conclude that insofar as Bickpersonallywas concerned no unlawful motivation waspresent.But Bick was not the Union. She was not even a memberof the unit,only its representative,and the question remainswhether Local I in the form of a majority of the unitemployeesin insistingon contract proposals unfavorable toMosier and Krom were motivated by unlawful considera-tions.There was longstanding animosity between Mosierand Krom on one hand and Calvert and Becker on theother. The latter had from the beginning resented the factthatMosier and Krom were hired in at the top rate forsecretaries while older secretaries in the office had had towork years to achieve the top rate. They also resented thefact that they were classified as secretaries rather thanrecord clerks. They opposed Mosier's effort to becomeunion steward. Their testimony and demeanor at thehearing demonstrated their animosity. But they were onlytwo of the seven employees in the unit. Three others, Lovinsand Golloday, who were generally friendly toward Mosierand Krom,and Redenbacher,who was more or lessneutral, cannot be said to have harbored unworthy motivesin supporting the unfavorable proposals. Of course, neitherCalvert nor Becker, nor for that matter Redenbacher,advised Bick that they had earlier been agreeable toeliminating the proposals unfavorable to Mosier and Krom.But then neither did Mosier nor Krom tell Bick that at onepoint there had been agreement. Considering all of thefactors, the weight of the evidence does not establish that amajority of the unit employees voted for the proposals forthe unlawful motives asserted by the General Counsel.Absent invidious motivation, the proposals disparate astoMosier and Krom were not in themselves beyond thatwide range of reasonableness(which)must beallowed a statutory bargaining representative in serving theunit it represents. ..." Ford Motor Company v. Huffman,345 U.S. 330, 338. Accordingly, those allegations of thecomplaint should be dismissed.5.Analysis of April separation of KromThe General Counsel alleges that Krom's April 24 layoffwas discriminatory and in violation of Section 8(a)(3) and(4), relying principally on the background of prior eventsregarding Krom and her association with Mosier and onthe coincidence of timing between the layoff and thescheduled Board hearing April 28. He asserts that thereasons given at the time of the layoff notice were a pretext.Thereis conflicting evidence as to whether there was alack of work in the office. Some evidence indicates that thelayoff status of the large number of Local 933 employed atAllison, which had continued for many months, resulted inan increase of work at Local 933's office. Patterson andCrawley both testified to the contrary that there wasinsufficientwork to keep all of the staff busy. However,Crawley's testimony reveals that in any case he really didnot know what the employees did and was hardly in theposition to make a valid judgment as to whether or not theirservices were needed.While the same observation cannot 236DECISIONSOF NATIONALLABOR RELATIONS BOARDbe made regarding Patterson, he had harbored a precon-ception from prior to the time of his election that Local933's office was overstaffed by about two employees, andattributed the failure of his predecessor Loudermilk to layoff these excess employees to nepotism. He himself,however, for many months after he took office continued tolivewith that same situation of "overstaffing" withoutlaying off anyone. The evidence as a whole does indicatethat Patterson and his fellow officers were sensitive topossible criticism from rank-and-filemembers of 933regarding the size of the office staff, particularly in view ofthe worsening employment picture at Allison. It is alsoclear that at the time of Krom's layoff Local 933 financeswere running substantially in the red.Considering all of these circumstances, I conclude thatthe General Counsel has failed to establish by a preponder-ance of the evidence that Krom's layoff was motivated byconsiderations barred by Section 8(a)(3) or (4). On balanceIconclude that her layoff was motivated by the financialcondition of Local 933 and by Patterson's politicalsensitivity regarding continued full employment at theunion officewhilemany Local 933 members wereexperiencing unemployment, especially when he himselfhad long taken the position that the Local's office wasoverstaffed.Whether he was right or wrong in this latterregard seems immaterial. The fact that Krom was chosenfor layoff was due strictly to the fact that she was the junioremployee. Accordingly, these allegations of the complaintshould be dismissed.6.Analysis of Mosier separation on June 10The defense of Local 933 to the June 10 separation ofMosier is that she was discharged for cause, namelyinsubordination. She was clearly insubordinate if Crawleywas her supervisor. Her position and that of the GeneralCounsel is that he was not, that A. C. Coleman was hersupervisor, andmoreover that she did not even knowCrawley was acting president on June 10. From all of thecircumstances I infer that he patently was acting presidenton June 10 and that Mosier must have known this.Nevertheless, the general circumstances are suspicious.Considering the background of past discrimination againsther and the strong animosity against her because she wasthe sister-in-law of the prior president associated with arivalfaction in Local 933 to which her immediatesupervisor A. C. Coleman also belonged, the inescapablequestion is whether she was set up for the discharge.Adding to the aura of suspicion is the further circumstancesthatat the executive board meeting the day before,Persinger, a member of the incumbent faction raised thesubject of Mosier in a manner suggesting that, having filedcharges, her continued presence was a problem. Murray ineffect then gave approval to whatever Persinger might doabout it. The next day Murray, who had been party to anunderstanding that data from the financial office should begotten through A. C. Coleman, was conveniently absentfrom the office. His stand-in, Crawley, then instructedBecker to obtain such data knowing A. C. Coleman wasabsent from the office and that friction with Mosier couldensue. One might infer from this that he was looking fortrouble. Be that as it may, Mosier was not fired because ofthe controversy in the office but because of a direction,reasonablymade by Crawley, to return to work afterBecker had left the financial office.Did Crawley have authority to so direct her and then fireher for failing to comply? The evidence is clear that Murrayas acting president had the full authority of the office ofpresident. I conclude from all the evidence that the secondvicepresident,Crawley, standing in for the actingpresident,Murray, likewise was entitled to whateverauthority the office of president carried. The duties of localunion officers in regard to the supervision of local unionclerical help are set forth in Article 40, Section 1 of theUAW International constitution then in effect, as follows:"The maintenance of the local union office is under thepresident's jurisdiction, and he employs such office help asrequired, subject to the approval of the local umon'sexecutive board.When any of the office employees areperforming duties at the direction and on behalf of any ofthe executive officers in connection with their officialduties, such employees are under the supervision of suchexecutive officer or officers until such time as the duties arecompleted." It is also clear from the evidence that A. C.Coleman as financial secretary was an executive officerwithin the meaning of this provision of the Internationalconstitution, and that Mosier when performing her dutiesin the financial office on June 10 was doing so at thedirection and on behalf of A. C. Coleman.At the hearing Patterson took the position that thefinancial secretary in administering the duties of his officewas subordinate to the president. The constitution does notbear him out in this. Nor does other evidence in the casewhich indicates that the ambit of authority as between thepresident and the financial secretary had long been amatter of controversy at Local 933. Accordingly, ifCrawley's directions toMosier which precipitated herdischargehad related to the manner in which sheperformed her duties in the financial office, he might wellhave been on thin ice. His directions were not of thatnature.He only directed her in a reasonable manner toreturn to work at a time when she was away from her officenot working and while her immediate supervisor was awayfrom the union hall. I conclude that such a direction waswell within the ambitof generalauthority of the presidentover the office as a whole. The action of A. C. Colemanlater in the day in acceding to the discharge by tellingMosier to go home appears consistent with this conclusion.And while complete loss of her job seems a severeconsequence for an infraction which might have beenhandled byimposition of a lesser discipline,or by delayuntil the return of her supervisor, this record does not revealthat it was disparatetreatmentofMosier.Cf.FibersInternationalCorporation,181 NLRB No. 93.Considering the clear ground for discharge balancedagainst the suspicious circumstances suggesting a pretextu-aldischarge, I conclude that the former outweighs thelatter.Accordingly, I conclude that Mosier's discharge wasnot a violation of the Act, and the allegation of unfair laborpractice based thereon should be dismissed.7.Analysis of the recall of KromThe General Counsel contends that although Krom was LOCAL 933, UAWeventually recalled, her recall was delayed and in any casewas conditional, that is temporary, and that the reasons forthe delay and the conditional nature of the recall werebecause she had assisted Mosier, had given testimony, andhad filed charges. There is insufficient evidence to connectthe delay in recall or the nature of the recall to the fact thatKrom had filed charges (the latest on May 8) and hadtestified at the first hearing. Accordingly, the allegations ofa violation of Section 8(a)(4) keyed to the nature of herrecall should be dismissed.The evidence establishes that commencing about June 15there was additional work in the financial office for whichKrom could have been recalled. The next day she andMosier began picketing the union hall. In connection withher return to work July 28 Patterson made it clear that herrecall was temporary and also made it clear that among thereasonshe disfavored her were her participation withMosier in picketing the union hall and the distribution oftheir handbill. In his own words he was forgetting nothing.He made no reference to pending charges. His remarkswere directed to her picketing and handbilling.I find that her conditional recall was not reinstatement toher former position. So far as anyone knew that situationcontinued until early August, about August 5, when, innegotiationswithPatterson and Earl Coleman, Bickobtained a clarifying statement indicating the reinstatementwas permanent, subject only to layoff as the most junioremployee in the event of a reduction in force not thenanticipated. I find that from that point on Krom enjoyedfull reinstatement.Patterson's statements in the Augustissue ofThe Rocketregarding Krom and Mosier, being of apolitical nature and directed to Local 933 members ratherthan specifically to Krom, do not amount to a renunciationof the assurance given Bick during negotiations. Thisconclusion is fortified by the fact that at the time of thefinal hearing herein in October Krom was still workingregularly.Based on the foregoing I conclude that Local 933 failedto fullyreinstateKrom when she was recalled July 28,continuing in this failure until the assurance amounting tofull reinstatement were given August 5, and that during thatperiod it violated Section 8(a)(1) by interfering with,restraining,and coercing her regarding her concertedactivities. Inasmuch as activity in a labor organization wasnot involved the discrimination did not constitute aviolation of Section 8(a)(3).8.Analysis of the handling of the April and JunegrievancesLocal I urges that no cause of action for an unfair laborpractice under Section 8(b)(1)(A) can be founded ongrievances of Mosier and Krom which were initiated andarose out of incidents occurring during the period when nocollective-bargaining agreement was in effect. The defensetheory is that since the employees right to grieve arose outof the collective-bargaining agreement, they ended with theold contract and did not exist again until a new contractwas executed. I conclude that this position is erroneous as amatter of law. It is true that the employees right to grievehad foundations in a long series of collective-bargainingagreements as well as under established practice during the237time those agreements existed. But it is also true that theviability of those rights to grieve were not defined by theduration of the contracts. Once the grievance process wasestablished, whether by contract or otherwise, it became aterm and condition of employment and as such survived theexpiration of the collective-bargaining agreement whichfinally terminated April 28.N.L.R.B. v. Frontier HomesCorp.,371 F.2d 974, 980-981 (C.A. 8);Kingsport PublishingCorporation,165 NLRB 694, enf. denied on other grounds,399 F.2d 660 (C.A.6);Local No. 611, InternationalChemical Workers Union, AFL-CIO,123 NLRB 1507; cf.TheHilton-Davis Chemical Co.,185 NLRB No. 58. Local 1,then, as the employees' representative, necessarily boreresponsibility during the hiatus between contracts for theprotection and execution of those rights to grieve whichsurvived the expired contract. The remaining question iswhether Local 1 with regard to that responsibility ran afoulon Section 8(b)(1)(A).With respect to Krom's April grievance the evidenceindicates that Bick did not exhaust available contractprocedures.On the other hand she did process thegrievance to the point where she felt there would be noprofit in proceeding further.While this handling of thematter did not satisfy Krom, there is no evidence thatBick's motives were invidious or that she acted, or failed toact,with bad faith. Accordingly, she had discretion todispose of the grievance on that basis.Vaca v. Sipes, supra,191, 192.I reach a similar conclusion regarding Bick's handling ofthe June grievances of Mosier and Krom which she took upinAugust in the course of bargaining for a new contract.Although this was not as established a way of handlinggrievances as was the method provided for in pastcontracts, it was a method. And in fact Bick did pursueboth grievances in the course of the bargaining. Essentiallywhat the charging parties (and the General Counsel) objectto is that her efforts did not achieve results which they deemadequate. In the case of Mosier the results were zero. In thecase of Krom they were more satisfactory. But whatever theresults, nowhere in the evidence regarding what transpiredat the bargainingsession isthere a shred of evidence thatBick acted in bad faith or with invidious motives. On thecontrary the evidence indicates that she vigorously pursuedthe interests of both grievants, and the fact that she wasunsuccessful in satisfying them was in no way due to a lackof diligence or good faith on her part. While the Actprotects employees from discrimination by their bargainingrepresentative, it does not guarantee the quality of therepresentation they receive.Maxam Dayton, Inc., 142NLRB 396, 418. A representative acting in good faithenjoys broad discretion in carrying out her function.FordMotor Company v. Huffman, supra.It isclear from the total evidence that she finally gave upon the grievances. Apparently she agreed with managementthat one of the conditions for acceptance of the newcontract would be no further processing of the grievances.This leaves open the possibility that she may have tradedthe interests of a grievant for some contract benefit whichcould not be enjoyed by that individual. At the unitmeetingonAugust 8 she represented the proposed contract,together with the results of the grievances, as a "package 238DECISIONS OFNATIONALLABOR RELATIONS BOARDdeal," the implication being that acceptance of the resultsof the grievance discussions was a condition to obtainingthe new contract terms for the employees. It is not clearfrom the evidence of the negotiations dust why acceptanceof the contract aspect of the bargaining had to depend uponacceptance of the grievance results. But in any case there isinsufficient evidence to establish that Bick'smotives eitherinApril or August were improper. The events of theprevious November and December supporting an inferenceof bad faith were too remote in point of time to warrantsuch a finding as to her later representations By then thecircumstances were not comparable to those inLocal 485,InternationalUnionofRadio&MachineWorkers,AFL-CIO, supra.Accordingly, the allegations of violationsof Section 8(b)(1)(A) based upon the handling of thesegrievances should be dismissed.9Summary of conclusionsIn sum I conclude that on November 24 and 25 Local 933in the person of Patterson violated Section 8(a)(1) of theAct by numerous coercive interrogations of employeesregarding the steward's petition, by forcibly taking thepetition from employee Mosier, by instructing employeesnot to circulate the petition, by making copies of thepetition for the employer's use, by inducing employees toremove their names from the petition, and by interferingwith employees at a union meeting. He also violatedSection 8(a)(1) and (3) of the Act on November 25 bysuspending Mosier because of her union activity; Section8(a)(1) on December 4 by threatening employee Krom thatshe would be in serious trouble and the same as fired if shefailed to sign a statement regarding the suspension ofMosier;Section 8(a)(1), (3), and(4)on January 15 bydischargingKrom and Mosier for giving statementsrelating to a matter on which a Board charge was pending;and finally, during the period July 28 to August 5, Section8(a)(1) by only recalling Krom on a conditional basis andnot reinstating her to her former permanent status becauseshe had engaged in concerted activity. With regard to Local1, I conclude that in the person of Bick it violated Section8(b)(1)(A) and (2) on December 8 by failing to process withgood faith Mosier's grievances, thereby causing Local 933to continue in effect its discrimination against her.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Local 933 and Local I set forth inSection III,above, occurring in connectia : with theoperations of Local 933 described in section 1, above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAW1.Local 933 is an employer within the meaning ofSection 2(2) engaged in commerce within the meaning ofSection 2(6) and activities affecting commerce within themeaning of Section 2(7) of the Act.2.Local 933 and Local I are labor organizations withinthe meaning of Section 2(5) of the Act.3.All office clerical employees and janitors employed atLocal 933's Tibbs Avenue Indianapolis, Indiana, facility,exclusiveofallprofessional employees,guards, andsupervisorsasdefined in the Act,constitute a unitappropriate for the purposes of collective-bargaining withinthe meaning of Section 9(b) of the Act.4.Local I is the exclusive representative for thepurposes of collective bargaining of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By conduct set forth in section III, above,which hasbeen found to constitute unfair labor practices, Local 933interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act, anddiscriminated against employees to discourage membershipin a labor organization and becausetheygave testimonyunder the Act, and thereby engaged and is engaging inunfair labor practices within the meaning of Section 8(a)(1),(3), and (4) of the Act, and Local I restrained and coercedemployees in the exercise of the rights guaranteed inSection 7 of the Act and caused Local 933 as an employerto discriminate against employees in violation of Section8(a)(3) of the Act, and thereby engaged in and is engagingin unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.6.The unfair labor practices referred to in paragraph 5above affect commerce within the meaning of Section 2(6)and (7) of the Act.THE REMEDYHaving found that each Respondent engaged in unfairlabor practices in violation of the Act, I recommend thateach cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.With regard to the suspension of Mosier on November 25,1969, which I have found to be unlawful, I recommend thatLocal 933 make her whole for any lossof earningssufferedby reason of that discrimination in the manner set forth inF.W.Woolworth Company,90 NLRB 289, with interestthereon at the rate of 6 per cent per annum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716, and make itsrecords available to Board agents in connection withcompliance therewith.Imake no similar recommendationwith respect to the discrimination against Mosier and Kromon January 15, 1970, nor with regard to the discriminatoryaspects of the recall of Krom on July 28, 1970, because noloss of earnings were involved.I further recommend thatLocal 933 and Local I post appropriate notices. SinceneitherKrom nor Mosier are in the Armed Forces, norlikely to be, I have omitted from the recommended Orderand notices language complying with the Selective Serviceand the Universal Military Training and Service Act.Upon the foregoing findings of fact,conclusions of law, LOCAL 933, UAWand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 4ORDERA.Respondent Local 933, United Automobile Aeros-pace and Agricultural Implement Workers of America(UAW), its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees regarding theirunion activities or desires or regarding other concertedactivities for the purpose of collective bargaining or othermutual aid or protection.(b) Taking from employees against their will petitions orother documents concerning their union activities or otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection.(c)Making copies for its own use of petitions ordocuments concerning union activity or other concertedactivities for the purpose of collective bargaining or othermutual aid or protection of its employees.(d) Inducing its employees to remove their names fromunion petitions or petitions circulated for employees'mutual aid or protection.(e)Instructing employees not to circulate petitionsconcerning union affairs or other concerted activities forthe purpose of collective bargaining or other mutual aid orprotection of employees.(f) Interfering with employees at union meetings.(g)Threatening employees with serious trouble ordischarge or other adverse consequences for refusing tosign statements regarding events at a union meeting.(h) Discriminating against employees in regard to hire ortenure of employment or any term or condition ofemployment because of their concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.(i)Discharging or otherwise discriminating againstemployees in regard to their hire or tenure of employmentor any term or condition of employment to encourage ordiscourage membership in any labor organization.0)Discharging or otherwise discriminating againstemployees because they gave testimony under the Act.(k) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.' In the event no exceptions are filed as provided in Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes5In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."2392.Take the following affirmative action to effectuatethe policies of the Act:(a)Make Marilyn Mosier whole for any loss of earningsshe may have suffered as a result of discrimination againsther on November 25, 1969,in the manner set forth in thesection entitled"The Remedy."(b) Post at its office in Indianapolis,Indiana copies of theattached notice marked"Appendix A."5 Copies of thenotice,on forms providedby theRegional Director forRegion 25,afterbeing duly signed by Respondent'srepresentative,shall be posted by it immediately uponreceipt thereof and be maintainedby it for 60consecutivedays thereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced, or covered by anyother material.(c)Notify theRegionalDirector for Region 25, inwriting,within 20daysfrom the date of the receipt of thisDecision, what steps said Respondent has taken to complyherewith.6B.RespondentLocal 1,Office and Professional Em-ployees International Union,AFL-CIO,its officers, agents,and representatives,shall:1.Cease and desist from:(a)Restraining or coercing employees in the exercise oftheir rights under Section7 of the Actby failing or refusingto handle their grievances because of their opposition toincumbent union representatives,or their efforts to becomeunion representatives or their participation in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection.(b)Causing or attempting to cause Local933,UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America(UAW) todiscriminate againstMarilynMosier in violation of Section 8(a)(3) of the Act.(c) In any like or related manner restraining or coercingemployeesof Local 933,United Automobile,Aerospaceand Agricultural Implement Workers ofAmerica (UAW)in the exercise of the rights guaranteed in Section7 of theyAct, except to the extent that such rights may be affected byan agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section8(a)(3) of the Act.2.Take thefollowing affirmative action to effectuatethe policiesof the Act.(a)Post at its office and meeting hall copies of theattached notice marked"AppendixB.117Copies of saidnotice,on forms providedby theRegional Director forRegion 25,shall, after being duly signed by Respondent'srepresentative,be posted by Respondent thereof, and bemaintained by it for 60 consecutivedaysthereafter, in6 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"NotifytheRegional Director for Region 25, in wasting,within 20 daysfrom the date of this Order, what steps said Respondent has taken tocomply herewith "I In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." 240DECISIONSOF NATIONALLABOR RELATIONS BOARDconspicuous places, including all places where notices tolost as a result of her suspension on November 25, 1969,members are customarily posted. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 25, inwriting, in 20 days from the date of the receipt of thisDecision, what steps said Respondent has taken to complyherewith.8IT IS ALSO ORDERED that the complaints herein bedismissed insofar as they allege violations of the Act notspecifically found.8 In the event that this recommendedOrder is adopted by the Boardafter exceptionshavebeen filed, thisprovision shall bemodifiedto read:"Notify theRegional Directorfor Region 25, in writing, within 2r, -daysfromthe date of this Order, whatsteps saidRespondenthas taken tocomply herewith."APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal Law by interrogating ouroffice employees about their union activities, by taking aunion petition from an employee against her will, bymaking copies of it for our own use, by inducing ouremployees to remove their names from the petition, byinstructing them not to circulate such petitions, byinterfering with our employees at their union meeting, bythreatening an employee with serious trouble or dischargefor refusing to sign a statement regarding events at herunion meeting, and by discriminating against employeesbecause of their union activity and other concerted activity,and because they gave testimony under the National LaborRelations Act:WE WILL NOT question our employees regarding theirunion activities.WE WILL NOT take union petitions or documentsfrom our employees against their will.WE WILL NOT make copies for our own use of unionpetitions.WE WILL NOT induce our employees to remove theirnames from union petitions.WE WILL NOT instruct our employees not to circulateunion petitions.WE WILL NOT interfere with our employees at unionmeetings.WE WILL NOT threaten employees with serioustrouble or with discharge for refusing to sign statementsregarding events at union meetings.WE WILL NOT discharge or discriminate againstemployees for engaging in union activities or otherconcertedactivitiesfor the purpose of collectivebargainingor other mutual aid or protection or forgiving testimony under the Act.WE WILL pay Marilyn Mosier for the earnings sheplus 6 percentinterest.DatedByLOCAL 933, UNITEDAUTOMOBILE, AEROSPACEAND AGRICULTURALIMPLEMENT WORKERS OFAMERICA (UAW)(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.APPENDIX BNOTICE ToMEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard having found, after atrial, that we violated Federal Law by failing to handlecertain grievancesin good faith and in so doing caused anemployer to discriminateagainst anemployee:WE WILL NOTfail or refusein good faith to processemployee grievances.WE WILL NOT cause or attempt to cause Local 933,United Automobile, Aerospace and Agricultural Imple-mentWorkers of America (UAW) to discriminateagainst Marilyn Mosier contrary to the National LaborRelations Act.LOCAL 1,OFFICE ANDPROFESSIONAL EMPLOYEESINTERNATIONAL UNION,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 614ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.